                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

IN RE:                                      :   Chapter 11
                                            :
OREXIGEN THERAPEUTICS, INC., et al.,        :   Case No. 18-10518 (KG)
                                            :   BAP No. 18-58
                      Debtors.              :
__________________________________          :
                                            :
MCKESSON CORPORATION, INC. and              :
MCKESSON PATIENT RELATIONSHIP               :
SOLUTIONS, A BUSINESS UNIT OF               :
MCKESSON SPECIALITY ARIZONA,                :
INC.,                                       :
                                            :
                           Appellants,      :
                                            :
         v.                                 :   C. A. No. 18-1873-CFC
                                            :
OREXIGEN THERAPEUTICS, INC., THE            :
BAUPOST GROUP SECURITIES, L.L.C.,           :
ECOR1 CAPITAL FUND, L.P., ECOR1             :
CAPITAL FUND QUALIFIED, L.P.,               :
BIOTECHNOLOGY VALUE TRADING                 :
FUNDS OS, L.P., BIOTECHNOLOGY               :
FUND L.P., BIOTECHNOLOGY VALUE              :
FUND H, L.P., INVESTMENT 10, L.L.C.,        :
MSI BVF SPV LLC, and ROADRUNNER             :
CO.,                                        :
                                            :
                           Appellees.       :


                                 RECOMMENDATION

              At Wilmington this 7th day of January , 2018.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;
             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

      In the letter response regarding mediation, counsel for the parties confirmed that

mediation would not be worthwhile and requested the following briefing schedule be

entered:

      Appellants’ Opening Brief                        January 30, 2019

      Appellee’s Responsive Brief                      March 1, 2019

      Appellants’ Reply Brief                          April 1, 2019

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P.

72(a) and D. DEL. LR 72.1 are expected since it is consistent with the parties request.

             Local counsel are obligated to inform out-of-state counsel of this Order.



                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
